PER CURIAM.
The circuit court’s order is reversed. Our denial of Appellant’s prior mandamus proceeding, brought in connection with his incarceration in a Martin County felony case, was without prejudice to file Rule 3.800(a) motion in the circuit court. When he filed such a motion, the circuit court struck the pleading, because in a case in St. Lucie County, the appellant had been prohibited from filing further pro se filings. It does not appear that such an order has been entered in the circuit court in and for Martin County in Appellant’s case. Regardless, we direct that if Appellant files a legally sufficient Rule 3.800(a) motion, the circuit court shall consider the motion on the merits. This opinion does not authorize Appellant to raise any claim other than his claim for jail credit as to his Martin County conviction.

Reversed.

GUNTHER, WARNER and SHAHOOD, JJ., concur.